Citation Nr: 1043471	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
endometriosis with residuals of a right salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Coast Guard from 
October 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Chicago, Illinois.  The Veteran testified before the undersigned 
Veterans Law Judge in July 2006; a transcript of that hearing is 
associated with the claims folder.

In April 2007, the Board denied entitlement to a disability 
rating in excess of 30 percent for endometriosis, status post-
right salpingectomy.  The Veteran subsequently appealed to the 
Court of Appeals for Veterans Claims (Court).  In a June 2008 
Joint Motion for Remand, which was granted by Order of the Court 
in June 2008, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted.  Thereafter, this appeal 
was remanded by the Board in August 2008 and March 2010 for 
further evidentiary and procedural development.  Unfortunately, 
current circumstances require additional remand prior to 
appellate review.  As such, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

The issue of entitlement to service connection for 
anxiety, or other acquired psychiatric disorder, as 
secondary to service-connected endometriosis has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  





REMAND

Following the issuance of the most recent supplemental statement 
of the case, dated in August 2010, the Veteran submitted 
information that pertains to her increased rating claim on 
appeal.  Specifically, she notified the VA that she underwent 
laparoscopic surgery, to include a hysterectomy, in September 
2010, and that such procedure was necessitated by her service-
connected endometriosis with residuals of a right salpingectomy.  
Included with the Veteran's written statement is a copy of the 
discharge instructions from her surgery at Mercy Medical Center 
and a medical release form for Women's Health Specialists.  

A remand is needed in light of this new evidence to first obtain 
any treatment records associated with the Veteran's September 
2010 surgery, including any records dated prior to the surgery.  
See 38 U.S.C.A. § 5103A(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Following receipt of such evidence, the 
Veteran's claims file should then be sent to a physician who has 
specialized training in the field of gynecology for an opinion 
regarding whether her hysterectomy was in any part related to her 
service-connected endometriosis and/or residuals of a right 
salpingectomy.  See 38 U.S.C.A. § 5103A(d)(1).  The reviewing 
physician should also indicate whether the laparoscopic procedure 
revealed any lesions involving the bowel or bladder as such 
symptomatology is more consistent with a higher disability rating 
for endometriosis.  38 C.F.R. § 4.116a, Diagnostic Code 7629 
(2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to either 
(a) submit any treatment records associated 
with her September 2010 laparoscopic surgery, 
including any records dated prior to the 
surgery, or (b) provide the VA with enough 
information to request the records from the 
appropriate source(s).

2.  Obtain outstanding private treatment 
records from Women's Health Specialists.  The 
AOJ should contact the Veteran for a new 
release form only if the form received in 
October 2010 cannot be used.  Any efforts to 
obtain these records should be documented in 
the claims file, and at least one follow-up 
request should be made unless information is 
received that these outstanding records 
either do not exist or that further efforts 
to obtain them would be futile.  

3.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

4.  After completing the above development 
and associating any outstanding records with 
the claims file, send the claims file to a 
physician with specialized training in the 
field of gynecology for a medical opinion 
regarding the Veteran's laparoscopic surgery 
and hysterectomy.  The claims file and a copy 
of this REMAND must be available to the 
physician and the report should reflect that 
a review of the claims file was completed.  
The physician should answer the following 
questions, providing a rationale for any 
opinion(s):

	(a) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's hysterectomy was in any way 
related to her endometriosis and/or residuals 
of a right salpingectomy for an ectopic 
pregnancy.  In answering this question, the 
reviewing physician is asked to consider: (i) 
whether a hysterectomy was performed as part 
of treatment related to her either or both of 
her service-connected disorders, and (ii) 
whether a hysterectomy was performed because 
either or both of her service-connected 
disorders prevented some other treatment 
option for an unrelated condition.

	(b) Indicate whether the September 2010 
laparoscopic procedure revealed any lesions 
involving the bowel or bladder.  

5.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the claims 
file to ensure that the foregoing requested 
development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and her representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



